Citation Nr: 1020147	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-13 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to 
August 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in December 2008, a statement of 
the case was issued in May 2009, and a substantive appeal was 
received in June 2009.  The Veteran testified at a hearing 
before the Board in March 2010.

The September 2008 rating decision also denied entitlement to 
service connection for diabetes mellitus type 2 and 
peripheral neuropathy of the left and right lower 
extremities.  A September 2008 notice of disagreement was 
received with regard to the service connection issues; 
however, the Veteran withdrew the diabetes matter in a 
statement filed in October 2008, and the peripheral 
neuropathy of the left and right lower extremities matters in 
December 2008, prior to certification to the Board.  Thus, 
the diabetes mellitus type 2 and peripheral neuropathy of the 
left and right lower extremities matters are not in appellate 
status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required with 
respect to the Veteran's TDIU claim, for the reasons 
explained below.

The Board notes that service connection has been established 
for several disabilities, including hypertensive heart 
disease associated with hypertension with a currently 
assigned 60 percent disability rating, and that a combined 
service-connected disability rating of 70 percent has been 
assigned.  

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

In the present case, the Veteran meets the threshold 
percentages set forth under 38 C.F.R. § 4.16(a).  However, as 
noted above, it still must be determined whether he is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  The record does 
not contain any opinion on this issue.  Therefore, such 
opinion should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted to 
determine if he has received any 
additional treatment for his service-
connected disabilities since 2008.  Any 
records identified should be obtained and 
associated with the claims folder.  

2.  Thereafter, the Veteran should be 
scheduled for an appropriate VA 
examination to ascertain the impact of 
his service-connected disabilities on his 
ability to obtain and retain 
substantially gainful employment 
consistent with his education and work 
experience.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  The examination should 
address the current severity of all 
service-connected disabilities and the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the service-connected disabilities 
preclude substantially gainful employment 
consistent with the Veteran's education 
and work experience. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the Veteran's individual 
unemployability claim can be granted.  If 
the claim remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


